


Exhibit 10.6


EXECUTION VERSION
 
SERVICES AGREEMENT
 
THIS SERVICES AGREEMENT (this “Agreement”), is made as of July 12, 2013 (the
“Effective Date”), by and among Colt Defense LLC, a Delaware limited liability
company (“Defense”), Colt Archive Properties LLC, a Delaware limited liability
company (“Owner”), and Colt’s Manufacturing Company LLC, a Delaware limited
liability company (“Servicer”).
 
WHEREAS, as of November 28, 2001, Owner purchased from Servicer, and, as a
result, owns all right, title and interest in and to certain assets created or
retained by Servicer and its predecessors during the period prior to November
28, 2001, including all then extant historical records of Servicer and its
predecessors-in-interest, created or retained for the purpose of providing
letters of authenticity and related services, consisting of documents, records,
materials, information, and other property related to firearms of historical
significance, including, without limitation, (i) existing documentation such as
shipping ledgers, invoice books, computer ledgers, microfiche and microfilm, and
more recent original letters, minutes, records, photographs, artwork,
publications and other documents related thereto, and specific product and
shipping information, (ii) images of certain of the items referred to in (i)
above residing in the digital vault maintained by Servicer, (iii) 83 original
ledger books that date from 1861 through 1945, which are hand written and
contain the original specifications of the firearms, to whom they were shipped,
and the date of shipment from the factory, (iv) approximately 1,400 production
books covering the period of 1909 to 1972, and (v) 50 books of shipping records
on the Model 1911A1 shipments to the government spanning the years 1943 through
1945 that provide the date of assembly of a firearm and the date it was received
in the shipping department (some of which records include notations concerning
mechanical updates, calibers, or engraving comments), as well as the goodwill
associated with the authentication services that Servicer and its
predecessors-in-interest conducted through the date hereof;
 
WHEREAS, as of November 28, 2001, Owner purchased from Servicer, and, as a
result, owns, all right, title and interest in and to certain assets created or
retained by Servicer for the purpose of providing letters of authenticity and
related services during the period commencing on and after November 28, 2001
through the date of this Agreement, as well as the goodwill associated with the
authentication services that Servicer conducted during the period commencing on
and after November 28, 2001 through the date of this Agreement (such assets, as
well as those described in the immediately preceding paragraph being
collectively referred to as the “Archive Assets”);
 
WHEREAS, as of November 28, 2001, Owner purchased from Servicer, and, as a
result, owns all right, title and interest in and to certain firearms of
historical significance, as set forth on Exhibit A hereto (the “Historical
Firearms”); and
 



 
 

--------------------------------------------------------------------------------

 



WHEREAS, Owner desires that Servicer perform certain services relating to the
Archive Assets, and Servicer desires to perform such services, in accordance
with the terms and conditions hereof.
 
NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which the parties hereby acknowledge, Servicer, Owner
and Defense hereby agree as follows:
 
1. Definitions.  As used herein, each of the following capitalized terms shall
have the following meanings ascribed to it:
 
1.1 An “Event of Default” shall occur when a party hereto breaches any material
term or condition of this Agreement, and such party fails to cure such breach
within ten (10) days after receiving written notice of such breach from the
other party.  A breach of a material term shall include (a) a failure by
Servicer to perform any of the Services in the manner set forth herein, or, (b)
a failure by Owner to pay any undisputed amount under this Agreement.
 
1.2 “Services” shall mean the services and arrangements described on Exhibit B
attached hereto.  To enable Servicer to provide the Services hereunder, Owner
hereby grants to Servicer a limited, non-transferable, non-exclusive license to
use the Archive Assets for the sole purpose of providing the Services
hereunder.  Such license shall terminate upon the termination of this Agreement.
 
2. Services.  Subject to, and in accordance with, the terms and conditions of
this Agreement, Servicer will provide the Services to Owner at 545 New Park
Avenue, West Hartford, Connecticut or a successor location, or at such location
as is otherwise mutually agreed by Owner, Servicer and Defense (the “Location”),
for the duration of the Term (as defined herein).  The Services shall be
provided in a timely, professional and workmanlike manner, and in accordance
with all applicable laws, rules, regulations and permits.
 
3. Fees.  In consideration of the rendering of the Services, and of Servicer’s
other obligations hereunder, Owner agrees to pay to Servicer an annual fee of
$241,300 for the first year of this agreement and $248,500 for the second year,
which shall be payable in equal installments, quarterly in arrears, on each of
January 1st, April 1st, July 1st and October 1st; provided, however, that the
first installment shall be payable on October 1, 2013 and shall be prorated on a
daily basis for the period commencing on the date hereof and ending on September
30, 2013, and the last installment shall be payable upon the expiration of the
Tail period set forth in Section 5.4 of this Agreement, and, if not applicable,
the termination date of this Agreement, and shall be prorated on a daily basis
for the period commencing after the period covered by Owner’s previous payment
hereunder.
 



 
-2-

--------------------------------------------------------------------------------

 



4. Confidentiality; Cooperation.
 
4.1 Confidentiality.
 
(a) During the Term and thereafter, the parties hereto each shall, and shall
instruct their respective agents or other representatives to, maintain in strict
confidence, not disclose to any third party, and, except in connection with the
provision of the Services hereunder, not use for its own benefit, the other
party’s proprietary or confidential information, however recorded or preserved,
whether written or oral, including the Archive Assets (any such information,
“Confidential Information”).  Each party hereto shall use the same degree of
care, but no less than reasonable care, to protect the other party’s
Confidential Information as it uses to protect its own Confidential Information
of like nature.  Unless otherwise authorized in any other agreement between the
parties, any party receiving any Confidential Information of the other party
(the “Receiving Party”) may use Confidential Information only for the purposes
of fulfilling its obligations under this Agreement (the “Permitted Purpose”).
Any Receiving Party may disclose such Confidential Information only to its
agents or other representatives who have a need to know such information for the
Permitted Purpose and who have been advised of the terms of this Section, and
the Receiving Party shall be liable for any breach of these confidentiality
provisions by such persons; provided, however, that any Receiving Party may
disclose such Confidential Information to the extent such Confidential
Information is required to be disclosed by applicable law, rule, regulation or
competent regulatory authority in which case the Receiving Party shall promptly
notify, to the extent possible, the disclosing party (the “Disclosing Party”),
and take reasonable steps to assist in protecting the Disclosing Party’s rights
prior to disclosure, and in which case the Receiving Party shall only disclose
such Confidential Information that it is advised by its counsel in writing that
it is legally bound to disclose under such law.


(b) Notwithstanding the foregoing, “Confidential Information” shall not include
any information that the Receiving Party can demonstrate: (i) was publicly known
at the time of disclosure to it, or has become publicly known through no act of
the Receiving Party or its agents, other representatives or
predecessors-in-interest in breach of this Section; (ii) was rightfully received
from a third party without a duty of confidentiality that was known or
reasonably should have been known by the Receiving Party; or (iii) was developed
by it independently without any use of or reliance on the Confidential
Information.  Notwithstanding anything to the contrary contained herein, the
disclosure of Confidential Information by Servicer to third parties to the
extent necessary in order to provide the Services hereunder, shall be
permissible and not be deemed a breach of this Agreement.
 
(c) Upon demand by the Disclosing Party at any time, or upon termination of this
Agreement, the Receiving Party agrees promptly to return all Confidential
Information, and to return or destroy, at the Disclosing Party’s option, all
copies thereof and abstracts therefrom, provided however, that the Receiving
Party may keep one copy of the Confidential Information if required by
applicable law, rule, regulation or competent regulatory authority provided,
however, that the Receiving Party shall only use the copy so retained for
compliance purposes and for no other purpose, and, provided further, that such
Confidential Information shall remain subject to this Section 4.1.  If copies of
and abstracts from such Confidential Information are destroyed, an authorized
officer of the Receiving Party shall certify to such destruction in
writing.  Following the termination of this Agreement, this Section 4.1(c) shall
not prohibit Servicer from using the same employees, facilities, equipment and
supplies to provide historical letter and authentication services with respect
to the New Assets.



 
-3-

--------------------------------------------------------------------------------

 



(d) Servicer shall store the Historical Firearms in a secure location, and shall
allow representatives of Owner to access such secure location at any time and
from time to time during normal business hours and with reasonable prior
notice.  Upon the written request of Owner, Servicer shall transfer the
Historical Firearms, at the sole expense of Owner, to such legally permissible
location and transferee as is identified by Owner.


4.2 Cooperation.  The parties acknowledge and agree that the parties will act in
good faith and reasonably cooperate with one another during the Term (each at
its own expense, except as otherwise specified herein or on Exhibit B) to
perform as obligated under this Agreement.  Without limitation of the foregoing,
in the event that the parties have not finalized, as of the date hereof, the
report to be attached to Exhibit A hereto (including the list of Historical
Firearms to be included in such report), the parties agree to undertake to
conduct an inventory of the Historical Firearms as soon as is reasonably
practicable following the date hereof and prepare such report (including the
list of Historical Firearms); provided, that, if the parties fail to complete
such inventory by July 31, 2013, they agree to appoint a mutually agreeable
independent third party to prepare such report (including the list of Historical
Firearms), any and all costs incurred in connection therewith to be shared
equally by Owner and Servicer.
 
5. Term; Termination; Insolvency.
 
5.1 Term.  The term of this Agreement shall commence on the Effective Date and,
unless earlier terminated by mutual written agreement of the parties or as
otherwise provided in accordance with the terms of this Section 5, shall
terminate on the second (2nd) anniversary of the date hereof (the “Term”);
provided, however, that the Term shall be automatically extended for successive
one (1) year periods unless either Owner or Servicer has given notice to the
other no less than fifteen (15) days prior to the anniversary date of this
Agreement that they wish to terminate this Agreement.
 
5.2 Termination for Breach.  Each party shall have the right to immediately
terminate this Agreement upon an Event of Default by the other party.
 
5.3 Survival.  The provisions of Sections 3 (with respect to any pro rata amount
of the annual fee earned prior to the expiration of the Tail period set forth in
Section 5.4 of this Agreement, and, if not applicable, the actual termination
date of this Agreement, which remains unpaid as of such date) 4, 5, 6, 8, 9, 10,
11 and 12 hereof shall survive any termination of this Agreement.  The
representations and warranties set forth in Section 7 hereof shall survive any
termination of this Agreement for a period of one (1) year thereafter.
 
5.4 Tail.  Following any termination of this Agreement by Servicer for any
reason or any termination by Owner due to an Event of Default of Servicer, Owner
shall be entitled to maintain the Archive Assets on the premises of Servicer for
a period of up to six (6) months (the “Tail”), and, if requested to do so by
Owner, Servicer shall continue to provide the Services to Owner in the same
manner as provided hereunder and for the same fee as set forth in Section 3
during such time.
 



 
-4-

--------------------------------------------------------------------------------

 



5.5 Insolvency.  In the event that either Servicer or Defense shall (i) file a
petition in bankruptcy, (ii) become or be declared insolvent, or become the
subject of any proceedings (not dismissed within sixty (60) days) related to its
liquidation, insolvency or the appointment of a receiver, (iii) make an
assignment on behalf of all or substantially all of its creditors, or (iv) take
any corporate action for its winding up or dissolution, then Owner shall have
the right to immediately terminate this Agreement.
 
6. Acknowledgement of Title.  Servicer, Owner and Defense hereby agree and
acknowledge that the Archive Assets and the Historical Firearms are, and at all
times during and following the Term, shall remain, the sole and exclusive
property of Owner, with all right, title and interest thereto vesting with
Owner, irrespective of any actions of the parties or otherwise; provided,
however, that any and all corresponding records, documents, materials and
information created by Servicer after the date hereof or retained by Servicer
following their creation after the date hereof, which shall not include the
Archive Assets (the “New Assets”), shall be the sole and exclusive property of
Servicer; and provided, further, that with respect to any such New Assets and
the Archive Assets, Owner and Servicer shall consult with each other regarding
pricing of authentication services to customers so as not to create confusion in
the marketplace.  Without limitation as to the foregoing, and except for the
limited license set forth in Section 1.2 hereof, neither this Agreement nor any
other agreement between the parties shall be deemed (a) to grant a license or
any other interest in the Archive Assets or the Historical Firearms, or
constitute a sale or bailment or other transfer of title of or to the Archive
Assets or the Historical Firearms, to Servicer or any third party; or (b) to
grant to Owner or any third party a license or other interest in the New Assets
or any other asset or property of Servicer.
 
7. Representations and Warranties
 
7.1 Owner.  Owner hereby represents and warrants to Servicer and Defense as
follows:
 
(a) Organization.  Owner is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware.


(b) Authority for Transaction.  The execution and delivery of this Agreement by
Owner has been duly and validly authorized by all necessary action of
Owner.  This Agreement is the legal, valid and binding obligation of Owner,
enforceable against Owner and its successors and assigns, including by operation
of law, in accordance with its terms.  Neither the execution and delivery of
this Agreement by Owner, nor the performance by Owner of its obligations
hereunder, will violate Owner’s certificate of formation or limited liability
company operating agreement or will result in a violation or breach of, or
constitute a default under, any indenture, mortgage, deed of trust or other
contract, license or other agreement to which Owner is a party or by which it is
bound, or of any provision of any federal or state judgment, writ, decree,
order, statute, rule, or governmental regulation applicable to Owner.



 
-5-

--------------------------------------------------------------------------------

 



(c) No Governmental Consent.  No consent, approval, order, or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required on the part of Owner
in connection with the execution or delivery of this Agreement or the
consummation of the transactions contemplated hereby.


(d) No Bankruptcy.  No petition in bankruptcy (voluntary or otherwise),
attachment, execution proceeding, assignment for the benefit of creditors, or
petition seeking reorganization or insolvency, arrangement or other action or
proceeding under federal or state bankruptcy law is pending against or, to
Owner’s knowledge, threatened by or against Owner.


(e) Litigation.  There is not now any action, proceeding, litigation or
investigation pending or, to the best of Owner’s knowledge, threatened against
Owner, or affecting the ability of Owner to perform its obligations under this
Agreement, or which questions the validity or enforceability of this Agreement.


7.2 Servicer.  Servicer hereby represents and warrants to Owner and Defense as
follows:
 
(a) Corporate Organization.  Servicer is a limited liability company, duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.  Servicer has all necessary power and authority to perform the
Services and to operate its business, and Servicer holds all permits, licenses,
orders and approvals of all federal, state and local governmental or regulatory
bodies necessary and required therefor.


(b) Authority for Transaction.  The execution and delivery of this Agreement by
Servicer, and the consummation of the transactions contemplated hereby, have
been duly and validly authorized by all necessary action of Servicer.  This
Agreement is the legal, valid and binding obligation of Servicer, enforceable
against Servicer and its successors and assigns, including by operation of law,
in accordance with its terms.  Neither the execution and delivery of this
Agreement by Servicer, nor the performance by Servicer of its obligations
hereunder, will violate Servicer’s certificate of formation or limited liability
company operating agreement or will result in a violation or breach of, or
constitute a default under, any indenture, mortgage, deed of trust or other
contract, license or other agreement to which Servicer is a party or by which it
is bound, or of any provision of any federal or state judgment, writ, decree,
order, statute, rule, or governmental regulation applicable to Servicer.


(c) No Governmental Consent.  No consent, approval, order, or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required on the part of
Servicer in connection with the execution or delivery of this Agreement or the
consummation of the transactions contemplated hereby, including the performance
of the Services.



 
-6-

--------------------------------------------------------------------------------

 



(d) No Bankruptcy.  No petition in bankruptcy (voluntary or otherwise),
attachment, execution proceeding, assignment for the benefit of creditors, or
petition seeking reorganization or insolvency, arrangement or other action or
proceeding under federal or state bankruptcy law is pending against or, to
Servicer’s knowledge, threatened by or against Servicer.


(e) Litigation.  There is not now any action, proceeding, litigation or
investigation pending or, to the best of Servicer’s knowledge, threatened
against Servicer, or affecting the ability of Servicer to perform its
obligations under this Agreement, or which questions the validity or
enforceability of this Agreement.


7.3 Defense.  Defense hereby represents and warrants to Owner and Servicer as
follows:
 
(a) Corporate Organization.  Defense is a limited liability company, duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.  Defense has all necessary power and authority to perform its
obligations under this Agreement and to operate its business, and holds all
permits, licenses, orders and approvals of all federal, state and local
governmental or regulatory bodies necessary and required therefor, except for
such as could not reasonably be expected to result in a material adverse effect
on Defense.


(b) Authority for Transaction.  The execution and delivery of this Agreement by
Defense, and the consummation of the transactions contemplated hereby, have been
duly and validly authorized by all necessary action of Defense.  This Agreement
is the legal, valid and binding obligation of Defense, enforceable against
Defense and its successors and assigns, including by operation of law, in
accordance with its terms.  Neither the execution and delivery of this Agreement
by Defense, nor the performance by Defense of its obligations hereunder, will
(i) violate Defense’s certificate of formation or limited liability company
operating agreement or (ii) will result in a violation or breach of, or
constitute a default under, any indenture, mortgage, deed of trust or other
contract, license or other agreement to which Defense is a party or by which it
is bound, or of any provision of any federal or state judgment, writ, decree,
order, statute, rule, or governmental regulation applicable to Defense, except,
in the case of clause (ii), any such breach, default, violation or event
(individually or in the aggregate) that could not reasonably be expected to
result in a material adverse effect on Defense.


(c) No Governmental Consent.  No consent, approval, order, or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required on the part of
Defense in connection with the execution or delivery of this Agreement or the
consummation of the transactions contemplated hereby, except for such consents,
approvals, orders or authorizations, the failure of which to obtain, could not
reasonably be expected to result in a material adverse effect on Defense.


(d) No Bankruptcy.  No petition in bankruptcy (voluntary or otherwise),
attachment, execution proceeding, assignment for the benefit of creditors, or
petition seeking reorganization or insolvency, arrangement or other action or
proceeding under federal or state bankruptcy law is pending against or, to
Defense’s knowledge, threatened by or against Defense.



 
-7-

--------------------------------------------------------------------------------

 



(e) Litigation.  There is not now any action, proceeding, litigation or
investigation pending or, to the best of Defense’s knowledge, threatened against
Defense, or affecting the ability of Defense to perform its obligations under
this Agreement, or which questions the validity or enforceability of this
Agreement.


8. Relationship between the Parties.  The relationship among the parties
established under this Agreement is that of independent contractors, and no
party is, or should be considered to be, an employee, agent, partner, or joint
venture of the other.  No party shall have the right or power to bind any other
party.  Each party shall be solely responsible for any compensation,
employment-related taxes, insurance premiums or other employment benefits with
respect to its personnel who perform Services under this Agreement; without
limitation as to the foregoing, any employees of Servicer who provide the
Services hereunder shall be and remain employees of Servicer and shall not, for
any purposes, be deemed employees or consultants of Owner.  All such employees
of Servicer shall be subject to the direction and control of Servicer solely,
and Owner shall not interfere therewith or cause any such employees to violate
any of their obligations as employees of Servicer.


9. Bailment Agreement; Original Services Agreement.  Owner, Servicer and Defense
hereby agree and acknowledge that the certain Bailment Agreement, dated as of
November 28, 2001, by and between Servicer and Owner (the “Bailment Agreement”),
expired prior to the Effective Date.  Owner, Servicer and Defense hereby further
agree and acknowledge that the certain Amended and Restated Servicing Agreement,
dated as of April 30, 2002, by and between Servicer and Owner (the “Original
Services Agreement”), expired prior to the Effective Date.  To the extent not
previously expired or terminated, as of the Effective Date, each of the Bailment
Agreement and the Original Services Agreement shall be and hereby is terminated.
 
10. Guarantee.  Defense hereby irrevocably and unconditionally guarantees the
performance by Servicer and its assignees and successors-in-interest of all of
Servicer’s obligations under this Agreement.  Such guarantee is a continuing
guarantee of performance and not of collection, and Owner may proceed against
Defense with respect to any claim without first exhausting its remedies against
Servicer.  Defense shall not be discharged by any change in or waiver of the
underlying obligations of Servicer.  Defense hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to its
guarantee hereunder.
 
11. Release.
 
(a)  Except with respect to any claims or actions arising under or in connection
with this Agreement, each of Servicer and Defense, respectively, on its behalf
and on behalf of its predecessors, affiliates and other related entities, as
well as its or any of their current or former administrators, trustees,
officers, directors, stockholders or members (whether their ownership interests
are held directly or indirectly), partners, agents, attorneys, employees,
successors and
 



 
-8-

--------------------------------------------------------------------------------

 



assigns (collectively, the “Releasors,” and each, a “Releasor”), as applicable,
hereby irrevocably and unconditionally releases and forever discharges Owner and
Donald E. Zilkha and John P. Rigas (the sole members of Owner), and, to the
extent applicable, each of their predecessors, parents, subsidiaries, affiliates
and other related entities, and all of their respective, past, present and
future officers, directors, stockholders, members, managers, affiliates, agents,
representatives, successors and assigns (collectively, the “Releasees,” and
each, a “Releasee”), from any and all actions, causes of action, suits, debts,
dues, sums of money, accounts, bonds, bills, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages,
liabilities, judgments, executions, claims and demands of every type and nature
whatsoever, whether known or unknown, accrued or unaccrued, liquidated or
unliquidated, asserted or unasserted, fixed or contingent, whether sounding in
contract, statute, tort, fraud, misrepresentation or other legal theory, which
any Releasor has had or claims to have had, now has or claims to have, or may in
the future have against any Releasee by reason of any matter, cause or thing
pertaining to the Archive Assets or the Historical Firearms prior to and through
the date of this Agreement.
 
(b)           Except with respect to any claims or actions arising under or in
connection with this Agreement, Owner, on its behalf and on behalf of its
members, predecessors, affiliates and other related entities, as well as its or
any of their current or former administrators, trustees, officers, directors,
stockholders or members (whether their ownership interests are held directly or
indirectly), partners, agents, attorneys, employees, successors and assigns
(collectively, the “Owner Releasors,” and each, an “Owner Releasor”), as
applicable, hereby irrevocably and unconditionally releases and forever
discharges Servicer, and its predecessors, parents, subsidiaries, affiliates and
other related entities, and all of its past, present and future officers,
directors, stockholders, members, managers, affiliates, agents, representatives,
successors and assigns (collectively, the “Servicer Releasees,” and each, a
“Servicer Releasee”), from any and all actions, causes of action, suits, debts,
dues, sums of money, accounts, bonds, bills, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages,
liabilities, judgments, executions, claims and demands of every type and nature
whatsoever, whether known or unknown, accrued or unaccrued, liquidated or
unliquidated, asserted or unasserted, fixed or contingent, whether sounding in
contract, statute, tort, fraud, misrepresentation or other legal theory, which
any Owner Releasor has had or claims to have had, now has or claims to have, or
may in the future have against any Servicer Releasee by reason of any matter,
cause or thing pertaining to the Archive Assets or the Historical Firearms prior
to and through the date of this Agreement.
 
12. Miscellaneous.
 
12.1 Further Assurances.  Each party shall execute such documents and other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated hereby.
 



 
-9-

--------------------------------------------------------------------------------

 



12.2 Headings.  Titles and headings to sections and subsections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.
 
12.3 Expenses.  Except as otherwise provided herein, each party will pay all
costs and expenses incident to its negotiation and preparation of this Agreement
and to its performance and compliance with all agreements and conditions
contained herein on its part to be performed or complied with, including the
fees, expenses and disbursements of its counsel, accountants, advisors and
consultants.
 
12.4 Assignment.  No party shall, without the prior written consent of the other
parties hereto, assign or otherwise transfer, this Agreement or the rights and
obligations hereunder, and any attempt to assign or otherwise transfer this
Agreement or the rights or obligations hereunder other than in accordance with
the provisions of this Section shall be void and of no effect.  Subject to the
foregoing, this Agreement will bind and inure to the benefit of the parties and
their respective successors and permitted assigns, including any and all
successors and assigns by operation of law.


12.5 Notices.  All notices, demands or consents required or permitted under this
Agreement shall be in writing and shall be deemed to have been given: (a) when
delivered by hand (with written confirmation of receipt); (b) when received by
the addressee if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by facsimile or e-mail of a PDF document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section):


(a)  
 if to Servicer:

 
Colt’s Manufacturing Company LLC
545 New Park Avenue
West Hartford, CT 06110
Attention:  Chief Executive Officer
 
with a copy (which shall not constitute notice) to:
 
Sciens Capital Management LLC
667 Madison Avenue
New York, NY  10065
Attention:  Chief Legal Officer
 



 
-10-

--------------------------------------------------------------------------------

 



 
(b)
if to Owner:

 
Colt Archive Properties LLC
c/o Zilkha Investments, L.P.
152 West 57th Street, 37th Floor
New York, NY 10019
Attention:  Donald E. Zilkha


with a copy (which shall not constitute notice) to:
 
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, NY 10017
Attention:  Brian Platton, Esq.


and


Sciens Capital Management LLC
667 Madison Avenue
New York, NY  10065
Attention:  Chief Legal Officer
 
(c) if to Defense:
 
Colt Defense LLC
545 New Park Avenue
West Hartford, CT 06110
Attention:  Chief Executive Officer
 
with a copy (which shall not constitute notice) to:
 
Sciens Capital Management LLC
667 Madison Avenue
New York, NY  10065
Attention:  Chief Legal Officer
 


 
12.6 Entire Agreement.  This Agreement (including any exhibits) constitutes the
entire agreement and understanding among the parties with respect to the
Services and other obligations of the parties set forth herein, superseding and
replacing any and all prior agreements, communications, and understandings (both
written and oral) regarding the subject matter hereof.
 
12.7 Amendment; Waiver.  No term or provision of this Agreement may be amended
or supplemented except by a writing signed by each of Servicer, Owner and
Defense clearly stating the parties’ intention to amend or supplement this
Agreement.  No term or provision of this Agreement may be waived other than by a
writing signed by the party to be bound by such waiver.  No waiver by a party of
any breach of this Agreement will be deemed to constitute a waiver of any other
breach or any succeeding breach.
 



 
-11-

--------------------------------------------------------------------------------

 



12.8 No Third Party Beneficiaries.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or to give any
person, firm or corporation, other than the parties hereto, any rights or
remedies under or by reason of this Agreement.
 
12.9 Execution in Counterparts.  For the convenience of the parties, this
Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same
instrument.  The parties agree that the delivery of this Agreement may be
effected by means of an exchange by facsimile or other electronic methods.
 
12.10 Force Majeure.  Except with respect to payment obligations, no party
hereto will be deemed in default if its performance or obligations hereunder are
delayed or become impractical by reason of any act of God, war, fire,
earthquake, labor dispute, civil commotion, epidemic, act of government or
governmental agency or officers, or any other cause beyond such party’s control;
provided that the delayed party promptly notifies the other parties of such
force majeure event and uses all commercially reasonable efforts to resume
performance as soon as possible.
 
12.11 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut, without regard to its
conflict of laws provisions. Any and all disputes or claims arising in
connection herewith shall be resolved by a court of competent jurisdiction
within the State of Connecticut.  By executing this Agreement, each party
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of Connecticut, and the venue of the U.S. District Court for the State
of Connecticut.
 
12.12 Severability.  If any provision of this Agreement is for any reason and to
any extent deemed to be invalid or unenforceable, then such provision shall not
be voided but rather shall be enforced to the maximum extent then permissible
under applicable law and so as to reasonably effect the intent of the parties
hereto, and the remainder of this Agreement will remain in full force and
effect.
 
12.13 Remedies Non-exclusive.  Except as otherwise set forth herein, any remedy
provided for in this Agreement is deemed cumulative with, and not exclusive of,
any other remedy provided for in this Agreement or otherwise available at law or
in equity.  The exercise by a party of any remedy shall not preclude the
exercise by such party of any other remedy.
 
12.14 Specific Performance.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof and that each party shall
be entitled to seek specific performance of the terms hereof, in addition to any
other remedy at law or equity.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS
IMMEDIATELY]
 



 
-12-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Services Agreement has been duly executed and delivered
by a duly authorized representative of each of the parties as of the date first
set forth above.




COLT DEFENSE LLC
 
By:  /s/ Gerald R. Dinkel
       Name:  Gerald R. Dinkel
       Title:    President and Chief Executive Officer
 
 
COLT ARCHIVE PROPERTIES LLC
 
By:  /s/ John P. Rigas
       Name:  John P. Rigas
       Title:    Manager
 
By:  /s/ Donald Zilkha
       Name:  Donald Zilkha
       Title:    Member
 
 
COLT’S MANUFACTURING COMPANY LLC
 
By:  /s/ Donald Zilkha
       Name:  Donald Zilkha
       Title:    Chairman





[Signature Page to Colt Archive Services Agreement]



 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


Historical Firearms
 


Firearms of various models and calibers and certain related items, produced by
Servicer and its predecessors, as more particularly described in a report
delivered by Servicer to Owner and as set forth on the list attached hereto.
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


Services
 


1.  
Employees.  Servicer shall provide to Owner three (3) of Servicer’s employees,
on a full-time equivalent basis (other than services provided with respect to
the New Assets, which the parties expect will be nominal during the Term hereof,
but which will be provided during the Term hereof in the same manner as the
Services provided to Owner hereunder), to provide the Services; such employees
shall initially consist of Susan Glazier, Paul Szymaszek, and Beverly
Haynes.  Servicer shall additionally provide to Owner one (1) of Servicer’s
employees, who shall initially be Joe Canali, at a 40% of full-time equivalent
basis, to provide the Services.  To the extent that the employment of any of
such employees by Servicer terminates for any reason, including a termination by
Servicer, with or without cause, resignation, or, death of the employee(s), or
any of such employees become disabled such that they can no longer perform the
Services, Servicer shall provide prompt written notice of same to Owner and
further provide such additional employees as are reasonably available to
Servicer and acceptable to Owner both in terms of experience and
expertise.  Servicer shall permit reasonable access to such employees of
Servicer, at Servicer’s facilities, as Owner and its representatives may from
time to time require in connection with this Agreement.



2.  
Facilities.  Servicer agrees to provide a segregated set of offices at the
Location, as are currently used by Servicer for the historical letters and
archive business..  In connection therewith, Servicer shall provide computers,
telephones and other office supplies and equipment as necessary for the
provision of the Services in accordance with this Agreement.



3.  
Historical Records.  Servicer issues historical records for specific product and
shipping information for the purpose of providing letters of
authenticity.  Servicer maintains copies of its shipping invoices that are used
for corroboration of the ledger book records.  All such records pertaining to
sales of firearms by Servicer or its predecessors prior to the date of this
Agreement are included in “Archive Assets”.  All such records pertaining to
sales of firearms by Servicer or its successors on and after the date of this
Agreement are included in “New Assets”.



4.  
Historical Research.  Servicer’s Historical Department has the capability of
providing historical research and support for legal counsel; authors and
researchers for books, magazine articles, documentaries, and movies.  There are
frequent opportunities to conduct this historical research on a fee for service
basis.  The Historical Department also provides historical support for
Servicer’s Firearms Control, Customer Service, Product Service, and Marketing
Departments, and the Colt Custom Shop.




 
 

--------------------------------------------------------------------------------

 



5.  
Public and Customer Relations.  Servicer’s Historical Department engages in
public relations activities by hosting visitors, such as magazine writers, book
authors, BATF representatives, collectors, and customers; serves as a company
liaison for various museums throughout the country, i.e., Gene Autry Western
Heritage Museum, Buffalo Bill Cody Museum, NRA Museum, Museum of Connecticut
History, and the Wadsorth Atheneum; and represents the Servicer at various trade
shows and exhibitions as required to promote the historical aspects of the
business.  It develops and maintains favorable relations with customers,
collectors, writers, distributors and dealers; and serves as company liaison for
Colt Collectors Association.  It responds in a courteous and professional manner
to customer mail and phone inquiries, including complex inquiries pertaining to
the history of Servicer and Servicer’s products.



6.  
Maintenance and Upkeep of Historical Records.  Servicer’s Historical Department
addresses the computerization of the historical records as time and revenue
permits.  It maintains and preserves the company shipping/historical records;
coordinates record computerization projects; and researches and formulates
Special Edition letters and computerizes information for historical retrieval
purposes.  It carries out a proper maintenance program to ensure the
preservation of the historical records and attends to rebinding needs when
necessary.

 
 

7.  
Product Knowledge.  Servicer’s employees in its Historical Department are
trained as a historian and an archivist respectively and requires substantial
knowledge of Servicer’s history and its products over the last 165 years.  The
historian and the archivist must keep current with the Servicer’s new product
introductions (firearms as well as memorabilia) especially since a number of
Servicer’s recent introductions are replicas of older models manufactured by
Servicer’s predecessor companies.



8.  
Historical Department Operations and Administration.  Servicer’s Historical
Department maintains the revenue log book and the posting of receipts and
monthly billings for the purposes of tracking and reporting monthly forecast
goals.  It balances the revenue account with the Credit Department at month end;
generates weekly and monthly status reports; prepares and processes billing
invoices bi-monthly in a manner consistent with Servicer’s order entry and
accounting policies; and types correspondence, historical documents, special
edition letters, etc. as necessary to achieve Department goals.



9.  
Receipts; Taxes; Audit



 
(a)
Servicer shall be responsible for all customer billing for authentication
services.  Servicer shall instruct all customers purchasing services arising
from the use of or pertaining to the Archive Assets to make all payments by
credit card or any other means directly to Owner.  All credit card payments
shall be directed to such account as Owner shall advise Servicer in
writing.  All other payments in respect of the performance of such
authentication services by Servicer arising from the use of or pertaining to the
Archive Assets shall be made payable to Owner and directed to a lockbox account
in the name of Owner or to such other recipient as Owner may specify in writing
and Servicer shall segregate from its own funds and promptly remit to Owner any
payments in respect of such services that it nevertheless receives.




 
 

--------------------------------------------------------------------------------

 



 
(b)
Servicer shall collect and cause to be remitted to Owner any applicable sales or
other excise tax that Servicer is required under applicable law to collect from
customers.  Owner shall be solely responsible for the payment of all applicable
taxes to the extent of amounts collected and remitted to Owner.



 
(c)
Owner (either directly, or, through its representatives) shall have the right at
its own expense, to audit, at such times and with such frequency as Owner shall
reasonably request, the books and records of Servicer relating to the Services
provided hereunder.  Owner shall provide not less than five (5) business days
prior written notice of any such audit, and shall conduct same during regular
business hours.



 
(d)
Servicer shall provide monthly statements to Owner, certified by a senior
officer of Servicer, of any and all payments received by Servicer in connection
with the Services provided hereunder.




 

10.  
Not contained in this Agreement, including this Exhibit B, shall be deemed to
require any change by Servicer from its past practices concerning the activities
described herein except as expressly stated.
